Citation Nr: 0404404	
Decision Date: 02/17/04    Archive Date: 02/27/04

DOCKET NO.  03-06 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating greater than 10 
percent for traumatic arthritis of the thoracic spine with 
compression fractures. 

2.  Entitlement to a compensable disability rating for 
chronic sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel




INTRODUCTION

The veteran had active service from September 1990 to 
September 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will contact you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), among other things, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003) (regulations promulgated to 
implement the statute).    

With respect to assistance, VA generally must make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. 
§ 5103A(a).  The duty to assist includes the conduct of a 
thorough and comprehensive medical examination.  Robinette v. 
Brown, 8 Vet. App. 69, 76 (1995).  The veteran requests a new 
VA examination, alleging that the September 2001 VA examiner 
did not in fact conduct an examination, but only asked him 
questions.  In his October 2003 Written Brief Presentation, 
the veteran's representative reiterates the request, adding 
that the examiner did not review the claims folder, such that 
the examination is inadequate.  See 38 C.F.R. § 4.2 (if an 
examination report does not contain sufficient detail, it 
must be returned as inadequate for rating purposes).  Review 
of the September 2001 VA examination report discloses 
detailed physical examination findings and comments from the 
examiner based on his review of the claims folder and medical 
records.  Thus, the Board finds no reason to order a new 
examination based on the above contentions from the veteran 
and his representative. 

However, the Board does find that a new examination is in 
order.  Reviewing records of VA treatment after the September 
2001 VA examination reveals evidence of substantial worsening 
of the thoracic spine disability.  Specifically, range of 
motion shown in an April 2002 outpatient record is 
significantly more limited than results from the earlier VA 
examination.  In addition, April 2003 VA outpatient notes 
show the veteran's report of back pain radiating down the 
right buttock with occasional numbness in the right foot with 
examination findings including pain with minimal motion.  The 
Board finds that this evidence warrants a new examination.  
See Weggenmann v. Brown, 5 Vet. App. 281 (1993) (when a 
disability is worse than when originally rated, and the 
available evidence is too old for adequate evaluation of the 
current condition, the duty to assist includes providing a 
new examination).  

Review of the claims folder reveals that the thoracic spine 
disability has previously been evaluated on the basis of 
limitation of motion.  The more recent treatment records 
suggest possible neurologic involvement, which may require 
the application of a different diagnostic code to rate the 
disability.  The Board notes that VA promulgated new 
regulations for the evaluation of intervertebral disc 
syndrome, effective September 23, 202.  See 67 Fed. Reg. 
54,345 (Aug. 22, 2002) (codified at 38 C.F.R. pt. 4).  In 
addition, after the RO certified the appeal to the Board in 
March 2003, VA promulgated new regulations for the evaluation 
of disabilities of the spine, effective September 26, 2003.  
See 68 Fed. Reg. 51,454 (Aug. 27, 2003) (to be codified at 
38 C.F.R. pt. 4).  The amendments renumbered the diagnosed 
codes and created a general rating formula for rating 
diseases and injuries of the spine, based largely on 
limitation or loss of motion, as well as other symptoms.  
When readjudicating the claim on remand, the RO must consider 
all potentially applicable diagnostic codes, and their 
amendments, as indicated by the evidence.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).    

With respect to notice, upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and his representative, if any, of any information 
or lay or medical evidence not previously provided that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  
The notice should indicate what information or evidence 
should be provided by the claimant and what information or 
evidence VA will attempt to obtain on the claimant's behalf. 
Id.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004).  The notice should also advise the claimant to provide 
any evidence in his possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1).  See Pelegrini, supra. 

The RO's VCAA letter to the veteran dated in August 2001 
mentions that it concerns his claims for increased 
evaluations for the thoracic spine and sinusitis 
disabilities, but does not provide the veteran with notice as 
to the information and evidence not of record needed to 
substantiate those claims.  In addition, the letter does not 
ask the veteran to provide to the RO any relevant evidence in 
his possession.  On remand, the RO should address these 
deficiencies.  

Accordingly, the case is REMANDED for the following action:  

1.  The RO should take steps to comply 
with the VCAA, to include providing 
notice of the evidence needed to 
substantiate the claims for increased 
disability ratings for service-connected 
thoracic spine and sinusitis 
disabilities.  The notice to the veteran 
should comply with 38 U.S.C.A. § 5103, 
Quartuccio v. Principi, Pelegrini v. 
Principi, and any other applicable legal 
precedent.  The RO should allow the 
appropriate period of time for response.     

2.  The RO should arrange for the veteran 
to be scheduled for a VA orthopedic 
examination to determine the nature and 
severity of the service-connected 
traumatic arthritis of the thoracic spine 
with compression fractures.  The claims 
folder must be available for review for 
the examination and the report must 
indicate that such review was undertaken.  
The examination must include range of 
motion testing and any other test or 
study deemed necessary.    

The examiner is asked to identify and 
describe any current thoracic spine 
symptomatology, including any functional 
loss associated with the thoracic spine 
due to more or less movement than normal, 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, and deformity or atrophy of 
disuse.  The examiner should also discuss 
any current manifestations of disability 
from arthritis, to include objective 
indications of pain on pressure or 
manipulation, muscle spasm, and 
crepitation.  If there is no evidence of 
any of the above factors on examination, 
the examiner should so state.  The 
examiner should also inquire as to 
whether the veteran experiences flare-
ups.  If so, the examiner should 
describe, to the extent possible, any 
additional functional loss or limitation 
of motion during such flare-ups.  

3.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse consequences for his claim.

4.  After completing any additional 
necessary development, the RO should 
readjudicate the issues on appeal.  Such 
readjudication of the claim for an 
increased disability rating for the 
service-connected thoracic spine must 
include consideration of all potentially 
applicable diagnostic codes as well the 
amendments to their rating criteria.  See 
67 Fed. Reg. 54,345 (Aug. 22, 2002) 
(codified at 38 C.F.R. pt. 4) and 68 Fed. 
Reg. 51,454 (Aug. 27, 2003).  If the 
disposition of either claim remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond. 

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


